395 F.2d 769
William Thomas HARPER, Appellant,v.STATE OF MISSOURI et al., Appellees.
No. 25613.
United States Court of Appeals Fifth Circuit.
June 14, 1968.

Appeal from the United States District Court for the Northern District of Georgia; Sidney O. Smith, Jr., Judge.
William Thomas Harper, pro se.
Howard L. McFadden, Asst. Atty. Gen., Jefferson City, Mo., Norman H. Anderson, Atty. Gen., Richard E. Dorr, Asst. Atty. Gen., Jefferson City, Mo., for appellee.
Before THORNBERRY and SIMPSON, Circuit Judges, and SUTTLE, District Judge.
PER CURIAM:


1
Appellant, who is serving a sentence in a federal prison, seeks relief relative to a criminal charge and detainer lodged against him by the State of Missouri. He contends that the state has denied him his right to a speedy trial by not prosecuting him in state court through issuance of a writ of habeas corpus ad prosequendum to the Federal prison. We recently affirmed a district court's denial of relief in a similar case. Henderson v. Circuit Court, 5th Cir. 1968, 392 F.2d 551. For the reasons there stated, the judgment is affirmed.